 

Case 7:19-mj-02912 Document1 Filed on 11/29/19 in TXSD Page 1 of 1.
AO 91 (Rev 8/01) Criminal Complaint

United States District Court

 

 

 

SOUTHERN . DISTRICT OF TEXAS
UNITED STATES OF AMERICA Mgvited Stites DistticbVGourtON
v. Southern District Of Te@RTMINAL COMPLAINT
Rosalva ARCADIA Case Number: M-19f119-M
213 455 646 AKA: NOV 29 2019
YOB: 1975
COC: Mexico David J. Bradley, Clerk
Name and Address of Defendant .
I the undersigned complainant, state the following is true and correct to the best of my
knowledge and belief. On or about November 28, 2019 in Hidalgo County, in
the Southern District of Texas defendant(s) did,

 

 

knowing or in reckless disregard of the fact that an alien has come to, entered, or remain in the United States
in violation of law, transports, or moves or attempts to transport or move such alien within the United States
by means of transportation or otherwise, in furtherance of such violation of law and conspired to bring alien to
the United States disregarding any official action which may later be taken to such alien,

in violation of Title — 8 United States Code, Section(s) —1324(a)(1)(A)(ii) & 1324(a)U (AV)
I further state that 1am a(n) _Customs and Border Protection Officer_ and that this complaint is based on the
following facts:

 

The defendant, a United States citizen and driver of the vehicle, attempted to bring illegally into the United States
through the Hidalgo Port of Entry Eric Flores (hereinafter FLORES), a Mexican citizen, as a United States citizen. At
primary, the defendant claimed that FLORES was her son and a United States citizen. As proof the defendant
presented a United States Passport bearing the name Jonas Bertolini Arcadia, belonging to her true son. . They were
referred into secondary for further inspection.

In secondary, The defendant was read her miranda rights and requested to have an attorney present and declined to
provide any statement.. FLORES was held as a material witness.

Upon further inspection, FLORES admitted that he was not a United States citizen but rather a citizen of Mexico and
does not know the defendant. He went on to say that his biological father, whom is living in Mississippi, had made
the arrangements for the defendant to bring him into the United States illegally. He stated he was picked up at the
plaza in Reynosa, Tamaulipas, Mexico by the defendant. He stated that the defendant was to transport him to his
fathers residence in Mississippi.

Database queries revealed he did not have any legal status to enter the United States.

Continued on the attached sheet and made a part of this complaint

Sworn to before me and subscribed in my presence, c nN

 

 

 

, Signature of Complainant —
Approved By: Bobby Lopez Carissa Villagomez
S. BPI cba Printed Name of Complainant
Mi Pai .
November 29, 2019 at McAllen, Texas . 7

 

 

Date City and Stat
J. Scott Hacker SS een

U.S. Magistrate Judge

 

 

Name and Title of Judicial Officer : Sidnaedfe of Tudicial Officer
